DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10 January 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Takenouchi (JP 2017 000675 A, cited by Applicant, references refer to enclosed machine translation) discloses an information processing apparatus and associated method comprising an obtainment unit to obtain a radiation image of a subject (X-ray imaging apparatus, par. 0024]), and an image generation unit (image generation unit, 30, par. [0024]) for producing a material characteristic image in which a region for a particular material can be extracted from the interior of the subject (par. [0023]).
With respect to claims 1, 22, and 25, Takenouchi does not appear to disclose or reasonably suggest generation, using a plurality of radiation images corresponding to a plurality of radiation energies, a material characteristic image, as claimed. Further, Takenouchi is silent with regard a specific region in the radiation image of the subject using a position of the specific region in the material characteristic image, as claimed.
With respect to claims 2, 23, and 26, Takenouchi does not appear to disclose or reasonably suggest generation, using pixel values of a radiation image of the subject and a variance of the pixel values, a material characteristic image, as claimed. Further, Takenouchi is silent with regard to enhancing or attenuating a specific region in the radiation image using a position of the specific region in the material characteristic region, as claimed.
With respect to claim 20, Takenouchi does not appear to disclose or reasonably suggest generation, based on a plurality of radiation images obtained by radiation of mutually different spectra, an effective atomic number or a material decomposition image in which a region for each material can be extracted from the interior of the subject, as claimed. Further, Takenouchi is silent with regard to enhancing or attenuating a specific region in a band limited image obtained by a radiation image of the subject using a position of the specific region in a low-frequency image obtained by the effective atomic number image of the material decomposition image, as claimed.

Claims 3-19, 24, and 27-29 are allowable for reasons of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        16 February 2022